Title: To George Washington from Thaddeus Betts, 9 September 1782
From: Betts, Thaddeus
To: Washington, George


                  
                     
                     May it please your ExcellencyNorwalk Sepr 9th 1782
                  
                  The Enemy have industriously promoted a ruinous Intercourse and Commerce with the Inhabitants, and as Flags were perverted to those purposes your Excellencys orders for supprissing them were Received with pleasure and have been the rule of our Conduct, but we beg leave to inform your Excellency that James Quintard Lieutt of a Commission’d Boat with his Boat and Crew were lately Captur’d by the Enemy after a Conflict in which one of their number was Slain.  The Survivors were Conducted on Board the Prison Ship at New York and afterwards sent to Lloyds Neck and from thence all except two persons were sent by the Enemy to this Town in a Boat Navigated by Wm Read, Saml Gorham, Uriah Finch, Nathl Finch, Henry Finch, Selah Betts, and Rice Raymond.  Agreeable to your Excellencys orders they were all taken up as Prisoners of War and Delivered Colo. Canfield at Stamford.  They brought with them a letter from the Commdt at Lloyds Neck proposing and Exchange of Prisoners.  Vizt Lieutt Jas Quintard for Lt Jos: Smith, Joel Smith for Isaac Raymond, Henry Chichester for Thos Selleck, Wm Jr Warner for Henry Finch, John Van Colt for Henry Johnson, David Raymond for John Mills.  As Isaac Raymond and Thomas Selleck are Confin’d at West Point, they have detain’d Henry Chichester and Joel Smith untill they shall be releas’d, the rest of our people are come on Parole a Copy of which is Inclosed.  If they cannot effect the Proposd exchange they must return to the Enemy and Submit to Confinement on board the Prison Ship which they represent as a Noisome Insalubrious Hole—Colonel Canfield thinks he cannot discharge those who bro’t over our People without breach of orders and they think they cannot be exchanged if those who bro’t them Home are held, as Prisoners, they and their Friends have therefore requested us to represent this affair to your Excellency and request (if Consistent with the General Good) that Colonel Canfield may be directed to discharge their Importers.  The Intercourse with the Enemy is not so Effectually prevented as we wish, we beg leave to inform your Excellency what Embarrassments we meet with.  The Enemy who are taken and Paroled on our part come over to answer their Paroles and often bring others with them, Refugees from Long Island, Gentlemen of Eminence come out of the State of Norwalk and Contract with some Boat to set them across the sound.  of this Rank are sundry now at Long Island and by what Authority we cannot tell, our People also on Parole on Long-Island cross the sound and for Excuse say they had no money to Defray the Expences of a Journey by Dobbs Ferry, By these means a Considerable Intercourse is continued, Whether they on any account ought to be so far Indulged as to pass directly from Lloyds Neck to this Shore for the sake of Expeditions or whether those persons in Confinement by Colonel Canfield as mentiond before ought to be releas’d in order to effect the proposed exchange are submitted to your Excellencys Wisdom and better Judgment.  We have the Honor to be with the gratest Respect your Excellencys Mo. Obt Hbe Servts
                  
                     Justices of Peace
                     Thaddeus Betts
                     Stephen St John 2d
                  Eliphalet Lockwood
                  
                     Select Men
                     John Lockwood
                     James Richards
                     Ozias Mervin
                  
               